Citation Nr: 1642393	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD), to include a depressive disorder and alcohol dependence.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the most recent supplemental statement of the case was issued in March 2015.  Veteran's appeal was certified to the Board in May 2015.  5/1/2015 VBMS, VA 8 Certification of Appeal, p. 1.  

The appeal was not transferred to the Board until May 2016.  The Veteran was not notified of this transfer until an October 2016 letter.  

Several weeks after the May 2015 certification and well before the May 2016 transfer, the Veteran submitted additional VA treatment records relevant to his appeal in May 2015.  He requested that his claim be reconsidered in light of this evidence.  

The provisions of 38 C.F.R. § 19.37 (2015) require that when evidence is received by the RO after certification of an appeal to the Board but before actual transfer to the Board, then a supplemental statement of the case must be issued.  Unfortunately, this has not been accomplished in the current appeal.  


Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




